UNrrEo srArss.i)rsrmc'r CQURT
ron rim i)rsrmcr or coLUMBrA

KEITH BRIAN CRUITT,

Plaintiff,
_ Case: 1:16-cv-OO792
V_ z Assigned To : Unassigned
Assign_ Date : 4/27/2016

BARACK HUSSEIN OBAL/IA, et al_’ Description: Pro Se Gen. Civ.

Defendants.

MEMORANDUM OPINION
This matter comes before the court on review of plaintiff’s application to proceed in

forma pauperis and pro se civil complaint. 'l`he Court will grant the application, and dismiss the

complaint.

Tl_ie Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro'se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal R.ules of Civil Procedure. Jarrell v. Ti.s'ch, 656 F. S'upp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rulcs of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Ru1e 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to_prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The Court has reviewed the complaint and finds that it fails to meet the standard set forth
in Rule S(a). For example, plaintiff names approximately 332 defendants, some of whom are the
past or present leaders of foreign nations, yet none of the factual allegations of the complaint
pertain to these defendants. ln addition, because of the length and rambling nature of the
complaint, the Court is unable to discem what claims plaintiff intends to bring against which
defendant or defendants Absent a statement of cognizable claims showing plaintiffs
entitlement to relief, the complaint will be dismissed An Order consistent with this

Memorandum Opinion is issued separately.

     

DATE: L‘l/??/.QOW

United tates District judge